DETAILED ACTION
1. 	The Amendment filed on August 8, 2022 has been acknowledged.  However, the amended claims are not overcome the modified Office action as follows:
	Claims 3, 4, 17 and 18 have been canceled; and
	Claims 1, 2, 5-16 and 19-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

5.	Claims 1, 2, 5-16 and 19-20 are rejected under 35 USC 103 as obvious over Wiegand et al. in view of Furuya et al. (US 5,586,726).
Regarding claim 1, notes the modified Figure below, which describes a fuel injector [Injector (I)], comprising: an injector body [injector body (10)] with a bore [bore (B)], wherein the bore is a fuel chamber [fuel chamber (FC)] configured to received fuel from a fuel line [not shown]; an injector tip [tip (T)] at an end of the injector body (10); one or more nozzle assemblies [The below modified Figure has been shown a nozzle assembly] provided in the injector tip (T), wherein the one or more nozzle assemblies comprises: a fuel channel [fuel channel (C)] in fluid communication with the fuel chamber (FC); a premixing tube [premixing tube (PT)] fluidly connected to the fuel channel (FC); and a port [port (P)] extending from an outer surface of the injector tip (T) to the premixing tube (PT), wherein the premixing tube (PT) comprises an orifice [spray aperture (13), Figures 5-7] providing an outlet for the injector tip (T).

    PNG
    media_image1.png
    327
    734
    media_image1.png
    Greyscale

	Notes Figure 1, Furuya invention illustrates a fuel injector nozzle (20) comprising: an injector body (2) with a bore, wherein the bore is a fuel chamber configured to received fuel from a fuel line; an injector tip at an end of the injector body; one or more nozzle assemblies (24 and 25) provided in the injector tip (22); and a needle ball [valve (21) and ball element (21A)] disposed in the bore, wherein the needle ball has a closed position and an open position, and wherein in the closed position, the needle ball contacts and seals conical end of the fuel chamber  to stop a dripping of fuel [Figure 1 illustrates the needle ball (21, 21A) is in contact to the seat (11) which seals a conical end of the fuel chamber to stop a dripping of a fuel].
Since the prior art references are both from the same field of endeavor.  The purpose disclosed by Furuya would have been recognized in the pertinent art of Wiegand invention.  
It would have been obvious at the time the invention was made to a person having ordinary in the art to have provided a fuel injection assembly with a needle ball moving in the fuel chamber with a conical end as taught by Furuya to be replaced the needle valve in Wiegand system for the purpose of modify a fuel injector assembly for opening and closing the injector seat with a conical configuration, in order to easily supply fuel into the combustion chamber of the internal combustion engine.
Regarding claim 2, as discussed in claim 1; thus, Wiegand meets all of the claim limitations of the presently claimed invention with the specifically exception of being unclear with respect to wherein the port is a flat tube; Insofar as this not explicitly stated.  However, Wiegand invention [the modified Figure] describes the structural configuration of the port (P) is suction slot which their geometric shape may be freely selected within wide limit [col. 3, lines 4-26].  Claim 2 is alternatively rejected under 35 USC 103, as follows: it would have been considered to be an obvious choice of chemical engineering design because one skilled in this art is familiar to have utilized the structural configuration of the port as taught by Wiegand which would be a flat tube for the same purpose of cooling the air before entering the fuel injector, which would normally have the laboratory test facilities.  To optimize or select the suitable shape of port would be within the ability of ordinary skilled in this art.
	Regarding claims 5-8, as discussed in claim 1, Wiegand teaches the fuel channel and the premixing tube are coaxial; the port extends perpendicularly from the premixing tube; the injector tip is cylindrical; and the outer surface has a conical shape.
	Regarding claims 9-11, as discussed in claim 1, thus, Wiegand meets all of the claim limitations of the presently claimed invention with the exception of being silent with respect to engine configuration, comprising engine block with cylinder, piston moving in main chamber.  However, from the specification of Wiegand, which regards to the injection device for injecting the fuel into the combustion chamber of a diesel engine.  As such, the disclosure of Wiegand has been considered to inherently possess the claimed engine structural configuration.  Alternatively, it would have been obvious to one of ordinary skill in the art to have included the engine block with a cylinder, a piston moving inside a main chamber . See also MPEP 2144.04. IV.A.  
	Regarding claim 12, as discussed in claims 9-11, which would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided two claimed injector, which is one direct injector and one intake passage injector, in the internal combustion engine,  as is well-known in the art.
	Regarding claim 13, as discussed in claim 12, the two injectors are connected to a fuel line to deliver fuel from fuel supply would have been well-known in the art.
	Regarding claim 14, as discussed in claim 12, the fuel rate is controlled by control system would have been well-known in the art.
Regarding claim 15, the method as claimed would be inherent during the normal use and operation of injection device as disclosed in claim 1.  
Regarding to claim 16, the modified Wiegand disclosed the claimed invention of the controlling of fuel injection device and method except for the value of air-fuel mixture ratio equal to or more than 2.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges or values involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claims 19 and 20, the method as claimed would be inherent during the normal use and operation of injection device as disclosed in claim 1.  

Response to Arguments
6.	Applicant's amendment filed on August 5, 2022 have been fully considered but it is not persuasive.  The Applicants have amended claims; and argued that applied prior art does not teach the limitation “…the needle ball contacts and seals a conical end of the fuel chamber to stop a dripping of a fuel”.  However, Furuya et al. (US 5,586,726) invention discloses the needle ball (21, 21A) is in contact to the seat (11) which seals a conical end of the fuel chamber to stop a dripping of a fuel.
	Therefore, claims 1, 2, 5-16 and 19-20 continue to be rejected as above discussions.


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
October 31, 2022




/Johnny H. Hoang/
Examiner, Art Unit 3747

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        November 3, 2022